  


 HR 3548 ENR: Improving Trauma Care Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 3548 
 
AN ACT 
To amend title XII of the Public Health Service Act to expand the definition of trauma to include thermal, electrical, chemical, radioactive, and other extrinsic agents. 
 
 
1.Short titleThis Act may be cited as the Improving Trauma Care Act of 2014.  
2.Trauma definition 
(a)Revised definition under trauma systems grants programsParagraph (4) of section 1231 of the Public Health Service Act (42 U.S.C. 300d–31) is amended to read as follows: 
 
(4)TraumaThe term trauma means an injury resulting from exposure to— 
(A)a mechanical force; or  
(B)another extrinsic agent, including an extrinsic agent that is thermal, electrical, chemical, or radioactive..  
(b)Revised definition under interagency program for trauma researchParagraph (3) of section 1261(h) of the Public Health Service Act (42 U.S.C. 300d–61(h)) is amended to read as follows: 
 
(3)The term trauma means an injury resulting from exposure to— 
(A)a mechanical force; or  
(B)another extrinsic agent, including an extrinsic agent that is thermal, electrical, chemical, or radioactive..  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
